Citation Nr: 0000731	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
peptic ulcer disease.

2. Entitlement to an increased rating for a mood disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1972 to October 
1972.  

This matter originally came before the Board of Veteran's 
Appeals (Board) on appeal from an April 1994 rating action in 
which the RO denied an evaluation in excess of 10 percent for 
a psychophysiological GI reaction with peptic ulcer disease.  
The veteran appealed that determination.

In September 1997, following initial appellate review, the 
Board remanded the case to the RO for further development.  
Following the remand, the RO recharacterized the veteran's 
service-connected psychophysiological GI reaction with peptic 
ulcer as two separate issues -- a mood disorder, assigned a 
30 percent evaluation; and peptic ulcer disease, assigned a 
noncompensable evaluation.  The case has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have evidence of a peptic ulcer 
disease as revealed by current VA examination.

2.  The veteran's mood disorder is productive of no more than 
definite social and industrial impairment.

3.  The veteran's mood disorder is productive of no more than 
social and occupational impairment with occasional decrease 
in work efficiency.





CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
peptic ulcer disease have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10-14, 
4.114, Diagnostic Code 7305 (1999).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's mood disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, including 
§ 4.132, Diagnostic Code Code 9435 (1999); 38 C.F.R. Part 4, 
including § 4.130, Diagnostic Code 9410 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran and his representative assert that his stomach 
condition has increased in severity and that it is improperly 
evaluated.

The RO initially granted service connection for a 
psychophysiological GI reaction with peptic ulcer disease by 
a rating action in March 1973.  In that rating action, it was 
noted that a January 1973 VA examination revealed a moderate 
psychophysiologic GI reaction and peptic ulcer disease.  

VA outpatient treatment records dated from November 1994 to 
May 1995 reveal that the veteran was seen on numerous 
occasions for abdominal pain related to pancreatitis.  Other 
diagnoses included HIV and coronary artery disease.

VA hospital summaries dated in 1994 and 1995 reveal that the 
veteran was hospitalized on several occasions with recurrent 
chronic pancreatitis. 

The Board remanded the case to the RO in September 1997 to 
determine whether the veteran's physical condition or mental 
condition was more disabling, and once that determination was 
made, to rate the more disabling condition under the 
appropriate diagnostic code.  

A VA hospital summary in February 1997 revealed that the 
veteran was hospitalized with complaints of abdominal pain 
related to acute pancreatitis.  Other diagnoses included HIV 
and coronary artery disease.  

Pursuant to the remand order, the veteran was afforded a VA 
gastroenterology examination in June 1999.  The examiner 
noted a history of chronic alcohol abuse complicated by 
chronic calcific pancreatitis, which had led to chronic pain 
syndrome.  The veteran experienced chronic nausea and minimal 
vomiting.  He denied any history of hematemesis, coffee 
ground emesis, or melenic stool.  He also denied any history 
of disturbance after meals or diarrhea.  He did admit to some 
constipation.  He stated that the pain occasionally wakes him 
up at night.  The veteran was taking medication for the 
pancreatitis.  On examination, the abdomen was soft and 
depressible.  Bowel sounds were present.  There was no 
tenderness or hepatosplenomegaly.  There was no evidence of 
weight gain, weight loss, or anemia.  It was noted that an 
upper GI series in March 1998 revealed a normal upper GI 
series.  The calcification study demonstrated the head of the 
pancreas consistent with chronic calcific pancreatitis.  The 
assessment was chronic abdominal pain secondary to chronic 
calcific pancreatitis, with a history of chronic alcohol 
abuse.  The examiner stated that there was no evidence of 
peptic ulcer disease and that the abnormalities noted on the 
calcium study revealed chronic calcific pancreatitis.  He 
emphasized that the veteran's symptomatologies were due to 
the chronic calcific pancreatitis that was a result of prior 
alcohol abuse.

Pursuant to the Board's September 1997 remand, the veteran 
also underwent a VA psychiatric examination in June 1999, 
pursuant to the remand.  During the examination, the veteran 
stated that he takes a pill for anxiety and that he has 
always had a problem with his nerves.  He stated that his 
condition had progressively become worse since the time he 
was diagnosed with HIV 11 years ago.  He has had difficulty 
sleeping and has experienced a decreased level of energy that 
he attributed to his physical conditions.  He had difficulty 
qualifying his mood other than noting that he was anxious at 
times.  He denied having any particular interests.  He was 
unable to state how his nerves affected him in his 
occupational or functional situations.  He stated that he 
held many jobs coming out of service but that his most recent 
job was lost because of his mental illness.  He stated that 
he has not been able to work since then because of his 
physical limitations.  He denied a history of suicide 
attempts.  The veteran was close to his family in general.

On mental status examination, he was cooperative and his 
speech had a normal rate and volume.  His thoughts were 
organized and there was no evidence of a psychosis.  His 
affect was slightly constricted, however, he did smile at 
times and appeared to be calm throughout the interview.  He 
was alert and oriented.  His memory appeared intact.  His 
fund of knowledge was fair to good.  His insight was fair, 
and his judgment was fair to good.  The examiner's assessment 
was that the veteran had symptoms of anxiety and depression.  
He stated, however, that many of these symptoms could be 
linked to his chronic medical conditions.  He notes that the 
veteran himself stated that if it were not for his medical 
conditions, his nerve condition would be much better.  The 
veteran appeared to appreciate his psychiatric condition as 
secondary to his multiple medical conditions.  The examiner 
further noted that the veteran's depressive symptoms seemed 
mild to moderate at the present time and that they seemed to 
have impacted his occupational and social functioning to a 
lesser degree than his medical conditions had.  It was 
indicated that the veteran no longer was able to work because 
of his cardiac conditions and that he denied every having 
lost a job because of his psychiatric conditions.  The 
diagnoses included mood disorder secondary to general medical 
condition with mixture of anxiety and depressive 
symptomatology.  A global assessment of functioning (GAF) 
score of 60 was assigned.  

Based on the VA examination findings, in a July 1999 rating 
action, the RO recharacterized the veteran's 
psychophysiological GI reaction with peptic ulcer disease as 
two separate conditions--a mood disorder and a peptic ulcer 
disease.



II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed as to this claim and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist on these issues.  Id.

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history. See 38 
C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

I.  Increased (Compensable) Rating for Peptic Ulcer Disease

The veteran's service-connected peptic ulcer disease is 
evaluated under Diagnostic Code (DC) 7305.  This code 
provides that a 10 percent evaluation is warranted for a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
A 20 percent evaluation is warranted for a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration or with 
continuous moderate manifestations.  A 40 percent evaluation 
requires a moderately severe duodenal ulcer with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.  A 60 percent evaluation is 
warranted for severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health. T he 60 percent evaluation is the highest assignable 
under Diagnostic Code 7305.  See 38 C.F.R. § 4.114.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31 (1999).

At the outset, the Board notes that it is clear that the 
veteran is suffering from chronic abdominal pain.  However, 
when evaluating his symptoms for the purpose of considering 
his claim for an increased rating, the Board can consider 
only those which are attributable to peptic ulcer disease.  
In other words, no symptomatology attributable to the 
veteran's nonservice-connected pancreatitis, may be 
considered in evaluating his service-connected peptic ulcer 
disease.  It is clear from review of the medical records his 
ongoing abdominal pain has been attributed to pancreatitis 
that is of nonservice origin.  

Moreover, the Board finds that the manifestations of the 
veteran's peptic ulcer disease do not meet the criteria for a 
10 percent evaluation.  The VA examiner in June 1999 
specifically stated that the veteran's chronic abdominal pain 
was due to chronic calcific pancreatitis.  There was no 
evidence of a peptic ulcer disease.     
Therefore, in the absence of the required residuals for 
peptic ulcer disease, a compensable rating is not warranted 
under Diagnostic Code 7305.

II.  Increased Rating for a Mood Disorder

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  When a 
law or regulations change during the pendency of a veteran's 
appeal, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran's claim for an increased rating for a psychiatric 
disorder was originally evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9502, in effect prior to November 7, 1996.  
Under Diagnostic Code 9502, psychological factors affecting 
the physical condition were rated under the general rating 
criteria for psychoneurotic disorders.

Under the former rating criteria, a 30 percent rating is 
warranted if it is demonstrated that there is a definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people.  The symptoms result 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
impairment that is "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93 (O.G.C. Prec 9-93).  
The Board and the RO are bound by the interpretation of the 
term "definite."  38 U.S.C.A. § 7104(d)(1) (West 1991).

A 50 percent rating under the former criteria is warranted 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.130.

A 70 percent evaluation under the former criteria is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired; the pyschoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Id.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must be so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must be 
unable to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 
4.130.  Under the current rating criteria, when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events), a 30 percent 
rating is assigned.  38 C.F.R. Part 4, Code 9435.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than one week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

In applying the former criteria, the Board finds that the 
evidence does not show that the veteran's mood disorder is 
indicative of more than a definite (30 percent) degree of 
industrial impairment.  The VA examiner found that the 
veteran's depressive symptoms were mild to moderate.  
Findings from the VA examination show that the veteran's 
symptoms of anxiety and depression were mainly attributed to 
his current physical condition.  He has not been able to work 
because of his physical limitations.  He was generally close 
to his family.  The veteran noted himself that if it were not 
for his physical condition, his nerve condition would be much 
better. Furthermore, the GAF score of 60 assigned by the VA 
examiner is consistent with overall moderate psychiatric 
symptomatology.  Indeed, the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) indicates that a GAF of 60 is 
representative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  At 
least considerable impairment (required for the next higher, 
50 percent rating) has not been shown; hence, it stands to 
reason that the criteria for no higher evaluation has been 
met.  Accordingly, the Board concludes that an increased 
rating is not warranted under the former rating criteria.  

With respect to the revised rating criteria, the Board notes 
that the June 1999 VA examination report showed that the 
veteran's depressive symptoms were mild to moderate and that 
they seemed to have impacted his occupational and social 
functioning to a lesser condition that his medical conditions 
had.  The examiner noted that many of the veteran's 
psychiatric symptoms could be linked to his chronic medical 
conditions, and that he could not work due to his physical 
limitations.  He has maintained family relationships.  The 
evidence does not demonstrate that his mood disorder results 
in such impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, as is necessary for a 50 percent evaluation 
under the revised rating criteria.  Inasmuch as the criteria 
for the next higher evaluation are not met, it stands to 
reason that the criteria for no higher evaluation is met.  
Consequently, the Board finds that an increased rating is not 
warranted under the revised criteria.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's claim for an increased rating for his mood disorder 
must be denied.  The preponderance of the evidence is against 
the claim; hence, the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A compensable disability evaluation for peptic ulcer disease 
is denied.

An evaluation in excess of 30 percent for a mood disorder is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







